The order of the court below is affirmed on the following excerpt from Judge MUSMANNO'S opinion which analyzes the issues contained in the bill of complaint:
". . . until those issues are crystallized into precise legal averments so that the Court may control and guide the litigation in the channels of law and justice, there can be no trial.
"We might suggest also that there is a serious admixture of assumpsit and trespass action in the bill of complaint, to which attention should be directed in the preparation and filing of any amended bill."
Appellants are allowed thirty days in which to file an amended bill of complaint.
Order affirmed at appellants' cost. *Page 517